Ray, J.
Action by appellant to recover a balance due for freight of cargo shipped by appellee upon appellant’s steamboat. Answer, denial and counter-claim, averring *281damages and loss by reason of negligence and inexcusable delay in the delivery of the goods. We are asked to reverse tlie judgment upon tbe weight of evidence. Two witnesses were examined for the defense. The appellant states the case thus: “But, even if full credit was to be given to these two witnesses, we submit that the preponderance of evidence is clearly with the plaintiff and. that he was entitled to recover, if not the whole, at least some portion of the agreed sum for the delivery of the freight.” The rule is well settled in this court, that we will not attempt to determine a mere preponderance of evidence.
J. JET. Stotsenburg and T. M. Brown, for appellant.
T. 'M. Smith and M. G. Kerr, for appellee.
The judgment is affirmed, with costs.